 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KRZYSZTOF F. WOLINSKI,                             No. 2:17-cv-0583 MCE AC P
12                        Plaintiff,
13            v.                                         ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 15, 2019, plaintiff filed a motion to compel the production of documents.

21   ECF No. 45. Defendants filed an opposition to the motion October 18, 2019. ECF No. 47.

22          Discover has not yet opened in this case. Accordingly, the motion to compel is premature.

23   It will be denied as such.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel, filed October

25   15, 2019 (ECF No. 45), is DENIED as premature.

26   DATED: October 18, 2019

27

28
